891 F.2d 286
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth G. DODEK, Plaintiff-Appellant,v.Officer DRAKE, CO II (Urine Tester) Mr. Williams (HearingOfficer), Defendants-Appellees.
No. 88-6607.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 20, 1989.Decided:  Nov. 16, 1989.

Kenneth G. Dodek, appellant pro se.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Kenneth G. Dodek appeals the district court's order dismissing his 42 U.S.C. § 1983 action.   Dodek was convicted of a prison disciplinary infraction because results of the EMIT drug test revealed the presence of marijuana in his urine.   In his complaint, Dodek contended that the use of the EMIT test results violated his constitutional rights.   Our decision in Thompson v. Hall, No. 88-6525 (4th Cir.  Aug. 14, 1989) (unpublished), is dispositive of the issue.   Thompson specifically held "that the EMIT test, scientifically recognized as a valid medical procedure, constitutes some evidence to support the imposition of disciplinary sanctions."   Id., slip op. at 7.


2
As the dispositive issues recently has been decided authoritatively, we dispense with oral argument.   The judgment of the district court is affirmed.


3
AFFIRMED.